Citation Nr: 1020195	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-05 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating greater than 20 percent for a 
right index finger disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 to March 
1970.  His DD 214 also indicates 1 year, 3 months and 11 days 
of prior active service.  The Veteran received the Bronze 
Star Medal and the Combat Infantry Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In March 2010, the Veteran testified at a Board hearing at 
the RO before the undersigned.  A transcript of the 
proceeding is of record.  

The issue of arthritis of the right long finger as secondary 
to the service-connected right index finger disability has 
been raised by the record in a June 2008 private medical 
report, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  In March 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant during the Board hearing that he desired to 
withdraw his appeal of entitlement to a higher initial rating 
for PTSD.

2.  Throughout the rating period on appeal, symptomatology of 
the right (major) index finger disability are manifested by 
subjective complaints and objective findings of decreased 
grip strength and dexterity, pain, and ankylosis of the 
metacarpophalangeal joint with an inability to flex the right 
index finger closer than four inches to the palmar crease.

3.   The right index finger disability picture is not 
equivalent to amputation with metacarpal resection (more than 
one-half the bone loss).


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  An evaluation in excess of 20 percent for the right 
(major) index finger disability is not warranted.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.20, 4.40, 4.41, 4.45, 4.59, 4.68, 4.71, 
4.71(a), and Diagnostic Codes 5153, 5225 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn claim

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of entitlement to an initial rating in excess of 
70 percent for PTSD, and it is dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini, 18 Vet. App. 112 
(2004).

Regarding the issue of service connection for a right index 
finger disability, the Veteran was sent a VCAA notice letter 
in October 2005.  The letter provided him with notice of the 
evidence necessary to substantiate his claim, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second, third, fourth, and fifth elements 
outlined in Dingess, via a letter sent in March 2006.  
Therefore, the duty to notify has been met.  Moreover, the 
claim was readjudicated subsequent to the March 2006 notice 
letter, curing any timing defect.  Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006)

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA and private treatment 
records.  In addition, VA examinations were provided in May 
2004, April 2006, July 2007 and August 2008.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported 
evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

III.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 4.3, 4.7. 

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether they were raised by the appellant or 
not, as well as the entire history of the veteran's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate 
Diagnostic Codes for the specific joint involved.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

IV.  Increased evaluation for right index finger disability

The appellant contends that his service-connected right index 
finger disability is more severe than is contemplated by the 
currently-assigned rating.  He maintains that his right index 
finger disability interferes with his hand function.  

In May 2004, the Veteran was afforded a VA examination.  The 
examiner noted a history of metacarpal phalangeal (MCP) joint 
fusion.  The examiner also stated that the Veteran was right-
hand dominant.  The Veteran reported some diminished grip and 
grasp strength, as well as some diminished dexterity in the 
right hand.  He also endorsed an increase in an aching pain 
and fatigability with repetitive use.  Since the joint is 
fused there was no change in motion.  

Upon examination, there was tenderness of the right hand and 
residual swelling at the MCP joint.  The joint was fused in 
about ten degrees of flexion, and there is no motion of the 
MCP joint.  The Veteran exhibited 90 degrees of flexion of 
the proximal interphalangeal (PIP) joint and the distal 
interphalangeal (DIP) joint flexed to 70 degrees.  He lacked 
about three inches getting pulps to palm since the MCP joint 
itself was fused.  The examiner found some diminished grip 
and grasp strength in the hand.  The Veteran was able to get 
the tip of his thumb to the tip of his index finger.  He was 
diagnosed with residual postoperatively MCP joint fusion of 
right index finger.  

A September 2004 private treatment record notes flexion of 
the DIP joint to 25 degrees and had PIP joint flexion to 70 
degrees.  There was ankylosis of the MCP joint.  

The Veteran was afforded another VA examination in April 
2006.  The examiner acknowledged that the MCP joint was fused 
in 2003.  The Veteran reported problems with grip and grasp 
strength.  The Veteran did not use a brace and reported no 
flare-ups.  Upon examination, the MCP joint was fused in 
about 10 to 15 degrees of flexion.  There was no motion of 
that joint.  He had normal motion in the PIP and DIP joints 
of the right index finger.  The examiner found that that the 
Veteran had some diminished grip and grasp strength because 
of the fusion but had normal dexterity.  Repetitive use 
caused an increase in aches and pain, soreness, tenderness 
and fatigability.    

An August 2006 private treatment record noted similar results 
as noted in the September 2004 private treatment record.  The 
Veteran exhibited flexion of the DIP joint to 25 degrees of 
the right index finger, PIP joint motion was from 10 to 70 
degrees, and there was ankylosis of the MCP joint.

In November 2006, the Veteran's private physician, Dr. N., 
reiterated the August 2006 findings.  She noted that there 
was ankylosis of the MCP joint at 30 degrees.  The physician 
found that the Veteran had total digital impairment of 67 
percent which translated to 14 percent impairment of the 
hand, 13 percent impairment of the upper extremity and 8 
percent impairment of the whole person.  

The Veteran was afforded another VA examination in July 2007.  
He reported having some difficulties with dexterity and with 
grip and grasp strength of the right hand due the fusion of 
the MCP joint of the right index finger.  The Veteran also 
noted that repetitive use aggravated his disability.  The 
Veteran could use his right hand, but had difficulties with 
heavy use.  Objectively, the examiner noted that the MCP 
joint was fused, and therefore, there was no motion of the 
joint.  The Veteran had normal motion in the PIP and the DIP 
joints.  He lacked four inches of getting pulps to palms of 
that index finger.  Consequently, he had some diminished grip 
and grasp.  The Veteran was able to touch his tip of his 
thumb to the tip of his finger, but there was weakness 
associated with this movement.  The examiner noted some 
diminished dexterity.  Despite the Veteran's report that 
repetitive use caused increased aching, pain, soreness and 
tenderness and fatigability, no change was noted during the 
examination.  The examiner stated that attempting to gauge 
any other range of motion change would be speculative.  The 
Veteran was diagnosed with postoperative fusion of the MCP 
joint of the right index finger.  A July 2007 x-ray report 
noted moderate degenerative arthritis changes of the right 
hand with metallic pins in the MCP joint.  There were no 
destructive bone changes.  

A June 2008 letter written by the Veteran's private physician 
stated that the Veteran had developed pain and discomfort in 
his right hand and was unable to use this index finger due to 
fusion.  He also had weakness in his right hand that was in 
part due to grip and in part due to pinch because of an MCP 
fusion in his right index finger.  The physician noted that 
the fusion destroyed the MCP joint.  The physician further 
found that due to the MCP fusion, the Veteran used his long 
MCP more and had developed arthritis more rapidly.  There was 
also pain in his knuckle and weakness of grip related to lack 
of motion of the index finger.  The decrease in strength had 
limited his ability to function, but he was still able to 
manage daily activities though activities such as buttoning.  
Small motions that required the fingertip were slow and 
difficult due to lack of dexterity from the fused MCP joint.  

In August 2008, the Veteran was afforded another VA 
examination.  The Veteran reported difficulty with dexterity 
as far as gripping, grasping, and any type of twisting 
movement.  Also, he remarked that repetitive use increased 
his pain.  The Veteran also noted decreased strength in the 
right hand and stated that he could not do any heavy lifting 
with the hand.  Upon examination, the examiner noted fusion 
of the MCP joint of the right index finger and that there was 
no motion present.  There was normal range of motion of the 
PIP and the DIP joints.  The Veteran could come within 4 
inches of touching the palmar crease with the right index 
finger, with diminished grip and grasp secondary to this.  He 
also was able to touch the tip of the index finger to the 
thumb, but there was decreased strength of 3/5.  There was 
also decreased dexterity upon holding a pen.  There was pain 
noted in the fingers and fatigue following repetitive use.  
There was a normal neurovascular examination.  The examiner 
concluded that the Veteran was unable to do any type of 
physical labor.  The Veteran reported that he felt like the 
finger itself just gets in the way because of lack of 
movement, and he has difficulty grasping and griping objects.  

Throughout the rating period on appeal, the appellant has 
been assigned a 20 percent evaluation for his right index 
finger disability effective September 19, 2005.  This has 
been assigned under Diagnostic Codes 5225 and 5153. 

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed: (1) Ankylosis of both the 
MCP and PIP joints, with either joint in extension or in full 
flexion, will be rated as amputation.  (2) Ankylosis of both 
the MCP and PIP joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.  
(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.  (4) With the thumb, the carpometacarpal joint 
is to be regarded as comparable to the MCP joint of other 
digits.  Extremely unfavorable ankylosis of the fingers, all 
joints in extension or in extreme flexion, or with rotation 
and angulations of bones, will be rated as amputation.  The 
ratings for codes 5216 through 5219 apply to unfavorable 
ankylosis or limited motion preventing flexion of tips to 
within 2 inches (5.1 
cms.) of median transverse fold of the palm.  Extremely 
unfavorable ankylosis will be rated as amputation under 
Diagnostic Codes 5152 through 5156.  38 C.F.R. § 4.71a.

In considering limitation of motion of the index finger, 
Diagnostic Code 5225 is applicable.  Under Diagnostic Code 
5225, favorable or unfavorable ankylosis of 
the index finger is evaluated as 10 percent disabling.  A 10 
percent evaluation is the highest rating assigned under this 
Diagnostic Code.  As the Veteran is already receiving a 20 
percent evaluation of his right finger disability, a higher 
disability evaluation under this Diagnostic Code will not be 
possible.

Under Diagnostic Code 5153, where there is amputation of the 
index finger through the middle phalanx or at the distal 
joint, a 10 percent evaluation is warranted.  A 20 percent 
rating is warranted where an amputation of the index finger 
occurs at the proximal interphalangeal joint or proximal 
thereto.  A 30 percent evaluation is warranted for the 
dominant right index finger with metacarpal resection and 
more than one-half of the bone lost.  As noted above, the 
Veteran is right-handed, and therefore could possibly be 
assigned a 30 percent evaluation under this Diagnostic Code.  
As will be explained below, the Board does not find that a 30 
percent evaluation is warranted.  Indeed, although his MCP 
joint of the right index finger is ankylosed, the Veteran has 
full motion of the PIP and the DIP joints of the right index 
finger.  The Board acknowledges that the private physician 
found that the Veteran was unable to use his right index 
finger due to the fusion of the MCP joint.  However, the 
current findings do not suggest such a significant degree of 
impairment as to find that his disability is equivalent to a 
30 percent evaluation under the diagnostic code for 
amputation of the index finger.  Again, there is full motion 
of the PIP and DIP joints in the affected finger.  Overall, 
the Board also finds that the Veteran's difficulty with 
dexterity has already been appropriately contemplated by the 
assigned 20 percent evaluation.

The Board has also considered other applicable Diagnostic 
Codes.  Except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14, which states that evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided.  In Esteban v. Brown, 6 
Vet. App. 259 (1994), the Court held that the described 
conditions in that case warranted 10 percent evaluations 
under three separate diagnostic codes, none of which had a 
rating criterion the same as another.  The Court held that 
the conditions were to be rated separately under 38 C.F.R. § 
4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  

The Board acknowledges the diagnosis of arthritis of his 
right index finger including in the record.  As noted above, 
Diagnostic Code 5003 states that a 20 percent and 10 percent 
rating based on x-ray findings will not be combined with 
ratings based on limitation of motion.  Therefore, because 
the 20 percent rating already in effect contemplates 
limitation of motion of the Veteran's right index finger, an 
additional evaluation can not be assigned for the 
radiographic evidence of arthritis under Diagnostic Code 
5003.  

In arriving at the above conclusions, the Board has 
considered the history of the Veteran's disability, as well 
as the current clinical manifestations and the effect this 
disability may have on the earning capacity of the Veteran.  
See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  The nature of the 
original disability has been reviewed, as well as the 
functional impairment that can be attributed to pain and 
weakness.  Nevertheless, the Board has found that an 
increased rating, based on the considerations of the Deluca 
case, is not appropriate.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 204-7.

In sum, the rating schedule does not provide a basis for an 
increased evaluation for the appellant's right index finger 
disability given the physical findings in this case.  
Therefore, a rating in excess of 20 percent for appellant's 
service-connected right index finger is not warranted.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 
4.40, 4.68, 4.71a, Diagnostic Codes 5153 and 5225.

V.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the Veteran's disability is rated under 
Diagnostic Codes that evaluate limitation of motion and 
amputation of the index finger.  These Diagnostic Codes 
essentially takes into account the pain and limitation of 
function reported in the record.  As such, the schedule is 
adequate to evaluate the disability, and referral for 
consideration of an extraschedular rating is not warranted.  
Since the schedular evaluation contemplates the claimant's 
level of disability and symptomatology, the Board does not 
need to determine whether an exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Despite this, the Board 
notes that the RO has granted the Veteran's claim for TDIU, 
and there has been no evidence of frequent hospitalization 
due to his right index finger disability.

The Board has considered whether there is any other basis for 
granting increased ratings other than those discussed above, 
but has found none.  In particular, the Board has considered 
the benefit-of-the-doubt doctrine, but has determined that it 
is not applicable to this claim because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 4.7, 4.21.

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board has not 
found any variation in the appellant's symptomatology or 
clinical findings that would warrant the assignment of any 
staged ratings in this case.


ORDER

The appeal for an initial rating in excess of 70 percent for 
PTSD is dismissed.

An evaluation in excess of 20 percent for a right index 
finger disability is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


